                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                                                                  PLAINTIFF

  v.                                     NO. 4:13-cr-00068-JM-4

RASHEAD STATON                                                                          DEFENDANT
                                      AMENDED
                           JUDGMENT and COMMITMENT ORDER

       Court convened on Wednesday, June 16, 2021, for a scheduled hearing on the government=s

motion to revoke the supervised release of defendant Rashead Staton.    Assistant United States Attorney

Chris Givens was present for the government.      The defendant appeared in person with his attorney,

Tony B. Brasuell.

       Upon inquiry from the Court, the defendant admitted allegation nos. 1, 2, 4, 5, 6, and 7 in the

motion to revoke.   The government presented no evidence as to allegation no. 3, and that violation was

dismissed.   Following statements by counsel and the defendant, the Court determined the motion to

revoke should be GRANTED. Doc. No. 488.

          IT IS THEREFORE ORDERED that defendant Rashead Staton is hereby sentenced to

  SIXTY (60) DAYS imprisonment, with 58 days credit towards his sentence for the time he

  has spent in custody. Supervised release of FOURTEEN (14) MONTHS is imposed with

  the first two (2) months to be spent on home detention with the following special condition:

        During home detention the defendant will be restricted to his residence at all times except for

employment; education; religious services; medical, substance abuse, or mental health treatment;

attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved by the

probation office.

       All other conditions of supervised release remain in full force and effect as previously imposed.

       IT IS SO ORDERED this 18th day of June 2021.


                                                        _________________________________
                                                        JAMES M. MOODY JR.
                                                        UNITED STATES DISTRICT JUDGE
